                    Case 4:01-cv-01351-JST Document 3386 Filed 07/13/20 Page 1 of 4




                  XAVIER BECERRA                                          PRISON LAW OFFICE
              1
                  Attorney General of California                          DONALD SPECTER (83925)
              2   DAMON MCCLAIN (209508)                                  STEVEN FAMA (99641)
                  Supervising Deputy Attorney General                     ALISON HARDY (135966)
              3   NASSTARAN RUHPARWAR (263293)                            SARA NORMAN (189536)
              4   Deputy Attorney General                                 SOPHIE HART (321663)
                  455 Golden Gate Avenue, Suite 11000                     1917 Fifth Street
              5   San Francisco, CA 94102-7004                            Berkeley, California 94710
                  Telephone: (415) 703-5500                               Telephone: (510) 280-2621
              6
                  Facsimile: (415) 703-3035                               Fax: (510) 280-2704
              7   Damon.McClain@doj.ca.gov                                dspecter@prisonlaw.com

              8   HANSON BRIDGETT LLP                                     Attorneys for Plaintiffs
              9   PAUL B. MELLO (179755)
                  SAMANTHA D. WOLFF (240280)
             10   425 Market Street, 26th Floor
                  San Francisco, California 94105
             11
                  Telephone: (415) 777-3200
             12   Facsimile: (415) 541-9366
                  pmello@hansonbridgett.com
             13

             14   Attorneys for Defendants

             15

             16

             17                              UNITED STATES DISTRICT COURT

             18           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

             19

             20 MARCIANO PLATA, et al.,                        CASE NO. 01-1351 JST
             21
                               Plaintiffs,                     STIPULATION AND [PROPOSED]
             22                                                ORDER REGARDING EXTENSION
                        v.                                     OF DEADLINE TO SUBMIT
             23                                                STIPULATED OR PROPOSED
             24 GAVIN NEWSOM, et al.,                          ORDERS MANDATING RESERVED
                                                               SPACE FOR ISOLATION AND
             25                Defendants.                     QUARANTINE FOR COVID-19
             26
                                                               OUTBREAKS (ECF NO. 3381)

             27

             28
                                                             -1-                        Case No. 01-1351 JST
16317075.1        STIP. AND ORDER RE EXT. OF DEADLINE TO SUBMIT PROPOSED ORDERS RE ECF NO. 3381
                    Case 4:01-cv-01351-JST Document 3386 Filed 07/13/20 Page 2 of 4




              1         At the case management conference on July 6, 2020, the Court discussed with the
              2 parties whether it should order Defendants to set aside sufficient space at each institution

              3 for use in the event of a COVID-19 outbreak to isolate or quarantine patients. On July 7,

              4 2020, the Court ordered the parties to either submit a joint stipulation or separate versions

              5 of a proposed order on the above topic by Monday, July 13, 2020. (ECF No. 3381.) If the

              6 parties submit separate versions of a proposed order, the Court’s July 7 order requires them

              7 to file simultaneous oppositions to each other’s proposed orders by Friday, July 17, 2020.

              8 (Id.) The Court also ordered the parties and the Receiver to meet and confer regarding the

              9 elements they believe an order should include. (Id.)

             10         On July 8, 2020, the Receiver provided the parties with a draft methodology for
             11 determining space needs for the institutions in the event of an outbreak of COVID-19. On

             12 July 9, the Receiver provided a document demonstrating the application of the

             13 methodology to a single prison. The parties met with the Receiver on July 9, 2020, to seek

             14 clarification about these documents and to provide comments. The Receiver sent a revised

             15 version of the methodology document and a new document demonstrating the application

             16 of the methodology to each institution at about 12:30 p.m., Saturday, July 11, 2020.

             17 Plaintiff and Defendants met and conferred on Saturday at 3:00 p.m. and agreed that

             18 additional time was needed; Defendants’ counsel had not yet been able to receive

             19 information from their clients and expert(s), and both parties agreed that additional

             20 information from the Receiver would be helpful before they can submit any proposed

             21 orders. Per the parties’ request, the Receiver scheduled a call for Monday, July 13, 2020,

             22 at 2:00 p.m., to answer the parties’ follow-up questions about the new documents that were

             23 provided on Saturday.

             24         Plaintiffs and Defendants therefore enter into the following Stipulation and jointly
             25 request the Court to approve this Stipulation:

             26

             27

             28
                                                             -2-                        Case No. 01-1351 JST
16317075.1        STIP. AND ORDER RE EXT. OF DEADLINE TO SUBMIT PROPOSED ORDERS RE ECF NO. 3381
                    Case 4:01-cv-01351-JST Document 3386 Filed 07/13/20 Page 3 of 4




              1         1.     The deadline for the parties to submit a stipulated proposed order or separate
              2 versions of a proposed order on the topics identified in the Court’s July 7 order (ECF No.

              3 3381) is extended to July 15, 2020.

              4         2.     If the parties submit separate versions of a proposed order, the deadline to
              5 file simultaneous oppositions to each other’s proposed orders is extended to July 20, 2020.

              6 DATED: July 12, 2020                            XAVIER BECERRA
              7                                                 Attorney General of California

              8

              9                                           By:         /s/ Damon McClain
             10                                                 DAMON MCCLAIN
                                                                Supervising Deputy Attorney General
             11                                                 NASSTARAN RUHPARWAR
             12                                                 Deputy Attorney General
                                                                Attorneys for Defendants
             13

             14
                  DATED: July 12, 2020                          HANSON BRIDGETT LLP
             15

             16

             17                                           By:         /s/ Paul B. Mello
                                                                PAUL B. MELLO
             18                                                 SAMANTHA D. WOLFF
             19                                                 Attorneys for Defendants

             20

             21 DATED: July 12, 2020                            PRISON LAW OFFICE
             22

             23
                                                          By:         /s/ Steven Fama
             24                                                 STEVEN FAMA
             25                                                 Attorney for Plaintiffs

             26         ///
             27

             28         ///
                                                             -3-                        Case No. 01-1351 JST
16317075.1        STIP. AND ORDER RE EXT. OF DEADLINE TO SUBMIT PROPOSED ORDERS RE ECF NO. 3381
                    Case 4:01-cv-01351-JST Document 3386 Filed 07/13/20 Page 4 of 4




              1         The deadline for the parties to submit a stipulated proposed order or separate
              2 versions of a proposed order on the topics identified in the Court’s July 7 order (ECF No.

              3 3381) is extended to July 15, 2020. If the parties submit separate versions of a proposed

              4 order, the deadline to file simultaneous oppositions to each other’s proposed orders is

              5 extended to July 20, 2020.

              6         IT IS SO ORDERED.
              7
                                    July 13
                        Date: __________________, 2020
              8

              9
                                     ________________________________
             10                THE HONORABLE JON S. TIGAR
                               UNITED STATES DISTRICT COURT JUDGE
             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                             -4-                        Case No. 01-1351 JST
16317075.1        STIP. AND ORDER RE EXT. OF DEADLINE TO SUBMIT PROPOSED ORDERS RE ECF NO. 3381
